Martin, P. J.
(dissenting). The defendant was indicted for a violation of subdivision 6 of section 2460 of the Penal Law, which reads in part: “Any person who shall knowingly receive any money or other valuable thing for or on account of procuring and placing in the custody of another person for immoral purposes any woman, with or without her consent, shall be guilty of a felony.”
The guilt of the defendant was established beyond a reasonable doubt. Incidentally, it was shown that he had been engaged generally in the business of placing women in houses of prostitution. It is contended that evidence to prove that fact was improperly admitted because it proved crimes other than the one for which the defendant was indicted.
From the language of the statute it clearly appears that knowledge and intent are elements of the crime charged. The evidence of other placements was, therefore, admissible for the purpose of establishing guilty knowledge and criminal intent in placing the particular prostitute and receiving money from her and also to show a common plan, scheme or general design. (People v. Molineux, 168 N. Y. 264, 293.)
In People v. Thau (219 N. Y. 39, 42) the court, citing the case of State v. Adams (20 Kan. 311, 319), said: “And, on the other hand, it is equally clear that whatever testimony tends directly to show the defendant guilty of the crime charged is competent, although it also tends to show him guilty of another and distinct offense. A party cannot by multiplying his crimes diminish the volume of competent testimony against him.”
In proof of the crime charged the People were properly permitted to show a system or general design from which a criminal intent and purpose might be inferred. Intent was clearly relevant to the issue and the evidence to prove intent was admissible.
In People v. Grutz (212 N. Y. 72, 77), it is said: “ Evidence of other crimes is of course always admissible when such evidence tends directly to establish the particular crime; and evidence of other crimes is usually competent to prove the specific crime when it tends to establish (1) motive, (2) intent, (3) the absence of mistake or accident, (4) a common scheme or plan embracing the commission of two or more crimes so related to each other that proof of one tends to establish the others.”
In State v. Schuman (89 Wash. 9; 153 P. 1084, 1086) the correct rule is stated in language peculiarly applicable to the facts in the case at bar. The court said: “ It is, of course, a general rule *119that evidence of the commission of a separate and distinct crime is inadmissible to aid the conviction of a defendant for the crime charged. There are, however, exceptions to this rule as thoroughly-established as the rule itself. Where the purpose is to show a system or general design from which a criminal intent or purpose may be inferred in the commission of the particular act charged, collateral offenses of the same character and perpetrated in the same way, though not otherwise connected, can always be put in evidence as tending to establish the system or design. * * * The similarity of the other offenses with that testified to by the prosecuting witness, the identity of the agreement with the appellant under which the money was paid by other prostitutes, and the identity in manner, place and amount of the payments, all had a direct tendency to prove a consistent general system, scheme or design evidencing a criminal intent and purpose.”
The statute in question, Penal Law, section 2460 (Laws of 1910, chap. 618), when enacted was directed not against individual or isolated associations in connection with the vice in question but it was directed against the influential offenders whose business was gain through prostitution; its purpose was to reach the systemization of prostitution on a commercial basis. (People v. Draper, 169 App. Div. 479; People v. Fegelli, 163 id. 576.) The act is to be understood in connection with its history and purposes. In People v. Fegelli (supra) a correct statement of the aim and purposes of section 2460 appears in the following language:
“ The first question is whether this division, made by inmates voluntarily in such a house, is the offense punishable by this statute, which appellant argues was aimed solely at the ‘ cadet ’ or pimp, who subsists directly on a prostitute’s earnings.
“ In considering this question resort may be had to the investigation and reports made public in the last ten years, showing, the wide extent of commercialized prostitution. The evil of exploiting prostitution by taking toll of the wages of women who make themselves common, which by such incentives for profit tends to systematize and extend prostitution, had been the subject of detailed reports and strong denunciation. (The Social Evil, being the Report of Committee of Fifteen [2d ed. (1912)], 220; Kneeland’s ‘ Commercialized Prostitution,’ chapter 4; The Social Evil in N. Y. City, Report of Committee of Fourteen [1910], XXXIII.) These investigators pointed out that taking a percentage of the earnings of women engaged in prostitution was a leading cause of the growth and wide extent of this vice in cities, so that to stop such division of these wages of vice would be the first step toward reducing the evil. (See, also, Report of Vice Commission of Philadelphia [1913], 5, 15, 16.) * * *
*120“ In the great centers of modern civilization a system of professional exploiters of this evil leads to that intensity of vice which has always been a mark of a rotten or declining civilization. All this was before the New York Legislature in 1910, which plainly intended by severe penalties to break up such an abhorrent traffic. * * * The Legislature intended to grapple with this evil by punishing men, or those higher up, and not stop with ineffective fining and imprisoning of the unfortunate inmates. But it was to meet more than the ‘ cadet ’ evil. The measure was directed also against the larger and more influential offenders, whose business and stock in trade are gains through prostitution; whose commercialized methods might raise funds which become a constant source of corruption.”
It is well settled in Federal jurisdiction that on the trial of an indictment for importing women for the purpose of prostitution evidence of other crimes is admissible. In Kinser v. United States (231 Fed. 856, at p. 860), the Circuit Court of Appeals (8th Cir.) said: “ Without reference to whether the evidence was properly rebuttal or not, it is clearly admissible in chief, especially in view of defendant’s contention that there was no evidence that his intention was that Mrs. Wilmott ‘ should engage in prostitution or other immoral practices.’ The admissibility of evidence of other transactions showing intent has been fully considered by this court. Withaup v. United States, 127 Fed. 530; 62 C. C. A. 328; Olson v. United States, 133 Fed. 849; 67 C. C. A. 21; Exchange Bank et al. v. Moss, 149 Fed. 340; 79 C. C. A. 278; Thomas v. United States, 156 Fed. 897; 84 C. C. A. 477;. 17 L. K A. [N. S.] 720; Schultz v. United States, 200 Fed. 234; 118 C. C. A. 420. In view of these authorities it seems entirely a work of supererogation to cite those from elsewhere. Nor do we find anything in People v. Molineux, 168 N. Y. 264; 61 N. E. 286; 62 L. R. A. 193, in conflict with our previous rulings. In that case it is said: ‘ Generally speaking, evidence of other crimes is competent to prove the specific crime charged when it tends to establish: * * * (2) intent; * * *
(4) a common scheme or plan embracing the commission of two or more crimes so related to each other that proof of one tends to establish the others.’ ”
This is also the rule followed in New Jersey where proof on indictments under similar statutes is involved. (State v. Mayewski, 94 N. J. L. 491; 110 A. 906.)
As the defendant did not take the stand his character was not in issue and the People could not show mental or moral propensity or inclination in order to prove that he committed the crime charged. This established principle, however, has no bearing on the merits *121of this appeal. The other transactions shown were adduced not to show general character, propensity or inclination but to show a general system or design from which the defendant’s criminal intent and purpose could properly be inferred.
And even though the proof of the alleged other crimes or offenses would have been inconclusive to establish conviction for those specific acts as separate crimes, the People under the circumstances disclosed had the right to adduce such testimony and have it submitted to the jury (People v. Dimick, 107 N. Y. 13, 32). In that case the court said: “ for the purpose of showing the motive and intent, it was competent for the People to show that the defendant had done other similar acts, although it might thus be shown that he was guilty of other crimes. (Mayer v. People, 80 N. Y. 364; People v. Shulman, Id. 373; People v. Everhardt, 104 id. 591.) The proof as to the other crimes may have been inconclusive, but the People had the right to give it and have it submitted to the jury with proper instructions for their consideration.”
While it may have been unnecessary to receive the disgusting details of testimony to the effect that the defendant had persuaded a prostitute to ply her trade while she was sick, the testimony of the procurement being admissible, the defendant was not entitled to consideration with respect to the incidental details.
It may be that the court and its charge and the summation of the district attorney are open to criticism. Under the circumstances of this case, however, it would be against rather than in the interest of justice to reverse the judgment.
This court has found it necessary on several occasions to call the attention of trial judges to the proper procedure to be observed on the trial of criminal cases. If we should hold it necessary to reverse a judgment of conviction in every case where simple rules of practice have not been followed, even though defendant’s guilt is established beyond any doubt, it is evident that many defendants who are clearly guilty would escape punishment. Courts and judges must not overlook the fact that the purpose of the trial of a criminal case is to ascertain the truth and determine whether a defendant is guilty of the crime and, if so, to punish him therefor, in an effort to protect society.
The testimony not only fully sustains the conviction, but it is clear that no other result could be justified. We believe in the interests of justice the conviction should be affirmed.
Dore, J., concurs.
Judgment reversed and a new trial ordered-.